DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3-4, 6, 13, and 15-21 are objected to because of the following informalities:
Regarding line 1 of each of the claims listed above, the wording, “Claim” should be changed to -- claim --.
Appropriate correction is required.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 6, the limitation, “the hopper comprises a compaction chamber” is unclear because the compaction chamber (118) is not part of the hopper (150). Figure 3A shows they are spaced apart and each of them has its own chamber. Therefore, it is unclear how one would make the baling machine based on this claimed subject matter.
Regarding claim 13, the limitation “an ejector ram assembly coupled to the hopper” is unclear because fig. 1A shows a compaction chamber (118) is coupled to the hopper (150), and the ejector ram assembly (122) is spaced from the hopper. Therefore, it is unclear how one would make the baling machine based on this claimed subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, line 2, there is no antecedent basis for the limitation, “the opening” in the claim.
Regarding claim 19, line 2, the term "substantially" is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7, 14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 11,241,853. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
With regard to claim 2, a baling machine of comprising a hopper (line 2 of claim 16 of the patent), a charging chamber (line 3 of claim 16 of the patent), a baling ram (line 4 of claim 16 of the patent), a pair of pivotable doors (line 6 of claim 16 of the patent) disposed between a horizontal boundary and a bottom surface of the charging chamber (see the last 6 lines of  claim 16 of the patent).
 With regard to claim 3, the pair of doors forms side walls of the hopper (see lines 9-11 of claim 16 of the patent).
With regard to claim 4, see the structural arrangement of the pair of doors from lines 6 to the last line of claim 16 of the patent.
With regard to claim 5, see claim 17 of the patent.
With regard to claim 6, see claim 18 of the patent.
With regard to claim 7, see claim 18 of the patent.
With regard to claim 14, see claim 17 of the patent.
With regard to claim 17, see claims 19-20 of the patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 10-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wincott et al. (hereinafter “Wincott”) (US 8,240,247) in view of Slusser (US 4,896,593).
Regarding claim 2, Wincott discloses a baling machine (10) comprising:
a hopper (12 and 14) defining an opening (see the annotated drawing below) in communication with a charging chamber (16);

    PNG
    media_image1.png
    207
    293
    media_image1.png
    Greyscale

a baling ram (20) actuatable to slidably move across the charging chamber (figs. 5-6); and a pair of doors (flap assemblies 42A, 42B) configured to apply a compression force to material introduced through the hopper into the charging chamber (fig. 3), wherein the pair of doors is pivotably coupled to the hopper such that the pair of doors is movable between a retracted position (fig. 4) and a compressing position (fig. 3).
Wincott discloses at least a portion of the pair of doors is disposed at a horizontal boundary of the charging chamber when the pair of doors is in the compressing position (fig. 3).
 Wincott does not disclose the at least a portion of the pair of doors is disposed between the horizontal boundary of the charging chamber and a bottom surface of the charging chamber when the pair of doors is in the compressing position.
Slusser discloses a compactor having a pivotable door (a flap assembly 18) for compressing material dropped from a hopper (28) into a container (16), wherein the door included two ram units (20 and 22), wherein the first ram unit (20) of the door moves to a top horizonal boundary of a chamber of the container to compress trash from the hopper into the container, and the second ram unit (22) of the door moves beyond the horizontal boundary to permit more compressive strength to be applied to the waste material (col. 2, lines 39-40). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the door of Wincott to include a second ram unit, as taught by Slusser, in order to compress the material beyond the horizontal boundary to permit more compressive strength to be applied to the waste material.
Regarding claim 3, the baling machine of claim 2, Wincott discloses wherein at least a portion of the pair of doors (40A, 40B) forms side walls of the hopper when the pair of doors is in the retracted position (see fig. 4).
Regarding claim 4, the baling machine of Claim 2, Wincott discloses wherein, at least a portion (i.e. a portion at a pivot point (54) of the pair of doors is disposed on an opposite side from the bottom surface with respect to the horizontal boundary, when the pair of doors is in the retracted position (fig. 4).
Regarding claim 5, the baling machine of claim 4, as set forth in claim 1 above, modified Wincott discloses wherein the pair of doors is sized and configured to apply compression force to material extending through the horizontal boundary (see fig. 10 of Slusser, which shows the door is extending through the horizontal boundary).
Regarding claim 6, as best understood, Wincott discloses the baling machine further comprises a compaction chamber (26) (see fig. 6).
Regarding claim 10, the baling machine of claim 6, Wincott further discloses a baling actuator (24), wherein the baling actuator moves the baling ram (20) from a first position (fig. 5) to a second position (fig. 6), the baling ram forming a side of the charging chamber in the first position (fig. 5), and the baling ram forming a side of the compaction chamber in the second position (fig. 6).
Regarding claim 11, the baling machine of claim 6, Wincott discloses wherein the hopper (14) is positioned between the compaction chamber (26) and the baling ram (20) (see fig. 5).
Regarding claim 12, the baling machine of claim 6, Wincott discloses wherein a cross-section of the baling ram (20) is the same as a cross-section of an opening of the compaction chamber (26) (see fig. 5).
Regarding claim 14, the baling machine of claim 2, Wincott discloses wherein the baling ram (20) is configured to apply a compression force to the material in the charging chamber to form a bale (figs. 5-6).
Regarding claim 15, the baling machine of claim 2, Wincott discloses wherein the baling ram (20) is configured to cut material (by a blade assembly (70)) extending through a gap between the pair of doors and the charging chamber (see figs. 5-6).
Regarding claim 16, the baling machine of claim 2, Wincott discloses wherein the baling ram (20) is configured to cut material (by a blade assembly (70)) extending through an entire width of the charging chamber (see fig. 8, which shows the blade assembly 70 extended across the baling ram (20) in order to cut material extending through the width of the charging chamber).
Regarding claim 17, the baling machine of claim 2, Wincott discloses wherein the baling ram (20) is configured to cut material extending through a gap (see fig. 5, which shows there is a gap above elements 70 and 56) between the hopper (14) and the charging chamber (16).
Regarding claim 18, the baling machine of claim 2, Wincott discloses wherein a gap (74) is formed between the pair of doors (40 A and 40B) when the pair of doors are in the compressing position (fig. 3).
Regarding claim 19, the baling machine of claim 2, Wincott discloses wherein the pair of doors (40A and 40B) comprises one or more substantially planar surface (see the annotated drawing #2 below).
Regarding claim 20, the baling machine of claim 2, Wincott discloses wherein the pair of doors (40A and 40B) comprises one or more convex surfaces (see the annotated drawing #2 below).
Regarding claim 21, the baling machine of claim 2, Wincott discloses wherein the pair of doors (40A and 40B) comprises one or more concave surfaces (see the annotated drawing #2 below). 





Annotated drawing #2:

    PNG
    media_image2.png
    162
    332
    media_image2.png
    Greyscale



Claims 7-9, and 13 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Wincott and Slusser, in further view of Olds (US 6,823,776).
Regarding claims 7 and 13, Modified Wincott discloses the invention substantially as claimed as set forth above. Wincott does not discloses an ejector ram configured to slidably move across the compaction chamber to eject a bale formed by the baling ram.
Olds discloses a baler (10) comprising a door (32) positioned in a hopper (26), a charging chamber(30) located below the hopper (fig. 4), a baling ram (20) ) slidably moves across the charging chamber (fig. 12) to compact material in a compaction chamber (38), and an ejection unit (44) including an ejector ram  (46) configured to slidably move across the compaction chamber to eject a bale formed by the baling ram (fig. 5).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compaction chamber (i.e. the section that has elements 28, 30, and 34) of Wincott, with the type of compaction chamber connected to an ejector unit, as taught by Olds, to improve throughout (col. 1, line 37).
Regarding claim 8, modified Wincott discloses the invention substantially as claimed as set forth above. Modified Wincott discloses a cross section of the charging chamber is slightly larger than a cross section of the ejector ram (see fig. 17 of Olds). Wincott does not disclose the charging chamber and the ejector ram have the same cross-section.
However, the applicant has not disclosed that having the charging chamber and the ejector ram with the same cross-section solves any stated problem or is for any particular purpose. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to have the charging chamber and the ejector ram with the same cross-section dependent on the size of the bale. 
	
Regarding claim 9, the baling machine of claim 7, modified Wincott discloses wherein the ejector ram defines a first axis and the baling ram defines a second axis, the first axis being orthogonal to the second axis (see figure 5 of Olds, which shows an axis of the ejector ram being orthogonal to an axis of the baling ram).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show baling machines having door or doors coupled to a hopper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        October 18, 2022